             Case 1:16-cr-00371-RA Document 865 Filed 02/27/20 Page 1 of 2
                                                                  USDC-SDNY
                                                                  DOCUMENT
                                                                  ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                      DOC#:
SOUTHERN DISTRICT OF NEW YORK                                     DATE FILED: ')--I') l / '}-0

 UNITED STA TES OF AMERICA,
                                                              No. 16-CR-371-5 (RA)
                        V.
                                                                      ORDER
 MICHELLE MORTON,
                             Defendant.


RONNIE ABRAMS, United States District Judge:

        The Government has requested that the Court authorize disclosure to the parties of Pretrial

Services Officer Lea Harmon's "contemporaneous case notes regarding her interactions" with Ms.

Morton, in advance of the upcoming evidentiary hearing. See Dkt. 861 at 1. Ms. Morton opposes this

request. See Dkt. 863. Pretrial Services does not seem to oppose the Government's request, but its

position is that Officer Harmon's testimony is sufficient, and that "absent an order from the Court,

Officer Harmon will not speak with either party in advance of her testimony ... [or] produce her case

notes to either party." Dkt. 861 at 2, n.2.

       Ms. Morton concedes that the same standards governing disclosure of confidential pretrial

services information through Officer Harmon's testimony apply to disclosure of that information

through her case notes, and instead argues that the Government's request should be denied because it

does not meet those standards. See Dkt. 863 at 1. Specifically, Ms. Morton contends that, although

disclosure of Officer Harmon's testimony is proper under both Sections 5(H) and 5(L) of the

Confidentiality Regulations, disclosure of her case notes is not appropriate under either Authorized

Disclosure. The Court, however, agrees with the Government that Ms. Morton cannot use the

Confidentiality Regulations as "both a sword and shield, seeking to authorize the release of

information she believes would be favorable, while shielding any unfavorable information from such

disclosure." Dkt. 861 at 3. While confidential pretrial services information is "not admissible on the

issue of guilt," 18 U.S.C. § 3153(c)(3) (emphasis added), it does not follow that such information may
              Case 1:16-cr-00371-RA Document 865 Filed 02/27/20 Page 2 of 2



not be disclosed simply because there is a possibility of it containing information as to a defendant's

guilt. Given that Ms. Morton is the party seeking disclosure of confidential pretrial services

information in this action (albeit solely in the form of testimony), the situation presented here is much

like that present in cases where otherwise inadmissible evidence may be introduced at trial because the

defendant has "opened the door" to such topics. See, e.g., United States v. Vasquez, 267 F.3d 79, 83-

85 (2d Cir. 2001) (defense's cross-examination regarding witness's possession of a gun "opened the

door" for the prosecution's redirect eliciting testimony that witness armed himself because defendant

had a "reputation" for killing people), cert. denied, 112 S. Ct. 1111 (2002); United States v. Alcantara,

No. 13-CR-0119 (LTS), 2015 WL 13215025, at *3 (Jan. 28, 2015 S.D.N.Y.) ("[W]hen the defense has

opened the door to the question of whether the defendant had the opportunity to commit a crime, prior

bad act evidence is admissible on that issue."), ajf'd, 674 F. App'x 27 (2d Cir. 2016).

         Accordingly, for the same reasons that the Court granted Ms. Morton's request to authorize

Officer Harmon's testimony, it now grants the Government's request to authorize disclosure of her

case notes in advance of the hearing. The Court is inclined, however, to limit this disclosure to include

only Officer Harmon's contemporaneous case notes from the period between April 30, 2018, when the

first of three in-person meetings between Ms. Morton and her prior counsel occurred, to May 17, 2019,

when Ms. Morton filed her second motion to withdraw her plea. If either party objects to this

limitation, they shall file a letter no later than noon on February 28, 2020 explaining the basis for the

objection.

SO ORDERED.

Dated:       February 27, 2020
             New York, New York


                                                   United States District Judge



                                                     2
